DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-26 and 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9, 11, 12, 15, and 20 of U.S. Patent No. 10,226,765. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims, being narrower than the claimed invention, either anticipates or otherwise substantially overlaps the instant claims.  It is noted that patented claim 1 is directed toward a process for producing an extruded catalyst, patented claim 20 is a catalyst produced by a process according to patented claim 1, and instant claim 24 is directed toward a broader catalyst produced by a process for producing an extruded catalyst.  

Claim Objections
Claims 25-32 are objected to because of the following informalities:  It appears that Applicant has rewritten original process claims 1-9 as new product-by-process claims 24-32.  However, in doing so, the dependent claims still refer to the original parent claims (i.e. claim 25 refers to “the catalyst of claim 1,” which should instead refer to “the catalyst of claim 24).  Appropriate correction is required.  See below: 
claim 25 should refer to the catalyst of claim 24 instead of claim 1; 
claims 26-28 should each refer to the catalyst of claim 25 instead of claim 2; 
claim 29 should refer to the catalyst of claim 28 instead of claim 5; 
claim 30 should refer to the catalyst of claim 29 instead of claim 6; 
claim 31 should refer to the catalyst of claim 30 instead of claim 7; and 
claim 32 should refer to the catalyst of claim 31 instead of claim 8.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Line 3 of claim 24, in part, refers to “the latter.”  In this instance, it is not clear which component “the latter” is meant to refer to.  While “latter” refers to the last 

Claim 29 states that the particles have a greater pore width compared to a zeolite.  It is not clear what the pore width of a zeolite is, as “zeolite” is a fairly generic term.  At best, the pore sizes of zeolites may vary, and it is improper to have a variable minimum dimension.  A minimum, by nature, should have a single value.  It is noted that zeolites are commonly defined as being microporous, which means they have diameters less than 2 nm.  Based upon this definition, the claimed particles should be 2 nm or greater in order to be greater than the largest possible zeolite pore size.  This, however, is still not an exact definition and still does not change the fact that pore sizes vary among zeolites.  If Applicant means 2 nm or greater by claim 29, this should be 

Regarding claims 30 and 31, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubig et al (US 2007/0077189).  
claim 24, Hubig teaches catalysts comprising modified clay minerals including pillared clays (abstract).  Hubig teaches that the catalyst composition may be extruded (par. 46).  It is noted that the instant specification includes pillared clays as inorganic binder component (par. 35, PGPub).  As Hubig teaches the modified clays as the catalytic component, they are considered to be catalytically active.  While Hubig does not explicitly teach the clays to be particulate, insomuch as the pillared clays of the instant specification may be particulate, the general reference to clays by Hubig is at least considered to encompass such particulate matter.  
Regarding claim 25, the inorganic “binder” material of Hubig is also catalytically active, and may be considered to constitute both of the claimed components.  In the alternative and further regarding claim 26, Hubig teaches that catalytic zeolite may be present in addition to the modified clays (par. 11).  
Regarding claim 27, the intermediate state of the binder material is not considered to further limit the structure of the claimed final product.  Regardless, Hubig teaches that the inorganic material are clays, which are not zeolites.  
Regarding claims 28 and 29, Hubig teaches clay minerals and pillared clays, which are taught by the instant specification to be suitable inorganic binder components, as shown above.  Insomuch as Hubig teaches materials substantially identical to those of the instant specification, the materials of Hubig are expected to exhibit substantially similar chemical and physical properties, including those claimed.  
Regarding claim 30, Hubig teaches that the clay mineral may be modified with plasma-assisted processes for coating or impregnation, among others (par. 46).  Such 
Regarding claim 31, while the thickness of such layers would be expected as far less than 20% of the inorganic particle diameter, given that platinum particles, for example, are typically small enough to enter the pores of the inorganic material, the amount of catalytic material added to the surface of the clays is considered to be a result effective variable, wherein the amount of catalyst would clearly affect the catalytic activity.  As such, optimal coating thicknesses, including those claimed, could have been determined though routine experimentation.  
Regarding claim 32, while Hubig teaches that naturally occurring minerals such as zeolites and clay minerals may be used, they may also be synthetically produced (par. 47).  While Hubig teaches advantages of utilizing natural minerals, synthesis and/or purification processes are also taught to be an option and therefore would have been obvious.  It is noted that the claimed invention is directed toward a final product, wherein precursor and/or intermediate products are not considered to further distinguish the structure of the final product over that of the prior art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/Primary Examiner, Art Unit 1732